Ordered, that the motion to dismiss the appeal be granted, with costs, *634including ten dollars costs of this motion, .unless the appellant within ten days pays the ten dollars costs of the motion and prooures a written stipulation from the respondents opening his default with reference to .signing and filing the case and exceptions, or serve motion papers for an order opening such default for the earliest term practicable .and thereafter proceed with due diligence to have the case and exceptions resettled, signed and filed, upon the opinion of Williams, J., in Vandenbergh v. Mathews, decided at this term (ante, p. 616). All concurred.